Citation Nr: 0639282	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-13 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left knee (left knee disability). 

2.  Entitlement to service connection for osteoarthritis of 
the right knee (right knee disability). 

3.  Entitlement to service connection for degenerative joint 
disease (DJD), lumbar spine.  

4.  Entitlement to service connection for sensorineural 
hearing loss, left ear.  

5.  Entitlement to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served from June 1949 to November 1952.  

This matter arises from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  The veteran testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in September 2006.  The veteran submitted 
new medical evidence at the time of the hearing, along with a 
waiver of initial consideration of such evidence by the RO.  
This case has been advanced on the docket.  38 U.S.C.A. § 
7107(a)(2) (West 2006).

The issues of entitlement to service connection for 
osteoarthritis of the right knee, DJD, lumbar spine, and TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current left knee disability is related to 
a left knee injury incurred in service.

2.  During his videoconference hearing in September 2006, the 
veteran requested withdrawal of his appeal of entitlement to 
service connection for sensorineural hearing loss, left ear.   


CONCLUSIONS OF LAW

1.  Osteoarthritis of the left knee was incurred in service.  
38 U.S.C.A. §§ 1110,  5103-5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  The claim of entitlement to service connection for 
sensorineural hearing loss, left ear, is withdrawn.  38 
U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Service Connection

The veteran contends that he is entitled to service 
connection for a left knee disability as a result of an 
injury incurred in service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2005). For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Service 
connection for arthritis may be granted if it is shown to be 
present in service or manifest to a degree of 10 percent or 
more within one year from the date of final separation from 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West Supp. 2005); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2006).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In his September 2006 testimony, the veteran indicated that 
he injured his left knee in a training exercise in January 
1951 in Georgia.  He recalled having his left knee placed in 
a hard cast.  The veteran also stated that he continues to 
have pain in his knees as a result of the January 1951 
injury.  

Service medical records confirmed that the veteran was 
treated for knee problems in service.  Specifically, a 
January 1951 clinical record indicated a dislocation of the 
semilunar cartilage.  The January 1951 clinical record failed 
to document which knee sustained the dislocation of the 
semilunar cartilage; however, the veteran testified that it 
was his left knee and the Board accept his testimony on that 
issue.  

The Board also finds that the veteran's left knee problems 
were chronic in nature, based on the testimony of the veteran 
and a written statement from his wife.  The veteran testified 
that his left knee continued to hurt following the January 
1951 injury.  The veteran's wife testified that she was 
married to the veteran in December 1952, approximately one 
month following separation from service, and that his left 
knee was constantly hurting him.  

There are two medical opinions addressing whether the 
veteran's current bilateral knee disability is related to his 
active service: a private medical opinion from the veteran's 
treating physician, Dr. E. Megariotis and VA examination 
report dated in December 2004.  

In medical records dated from April 2004 through August 2006, 
Dr. Megariotis repeatedly states that he believes that the 
veteran's left knee disability is the result of his January 
1951 injury to his left knee in service during a parachute 
jump.  In a VA examination report dated in December 2004, the 
physician opines that the veteran's left knee disability is 
less likely than not to be related to the injury sustained in 
service.  

The Board finds Dr. Megariotis' opinion to be more probative 
than the VA examiner's opinion.  Dr. Megariotis' opinion is 
supported by the record, which shows that the veteran 
received treatment for a dislocation of the semilunar 
cartilage in January 1951.  Dr. Megariotis also examined the 
veteran on many occasions.  

In contrast, the December 2004 VA physician's opinion was 
based on review of an apparently incomplete claims folder, no 
examination of the veteran, and a failure to address the 
January 1951 clinical note indicating a dislocation of the 
semilunar cartilage.  The VA physician indicated in the 
report that his opinion was based on a review of the claims 
folder.  The VA physician did not perform an independent 
examination of the veteran.  The VA physician also stated in 
the report that he could not find any specific documentation 
of an injury to the left knee resulting in the veteran being 
placed in a cast.  However, according to the physician, the 
claims folder he reviewed did not appear to be complete.  
Regardless, the VA physician never addressed the January 1951 
clinical note documenting a dislocation of the semilunar 
cartilage.  Based upon the above, the December 2004 VA 
physician's opinion that the veteran's left knee disability 
is less likely to be related to service is not persuasive.  
Resolving any doubt in the veteran's favor, the Board finds 
that the left knee disability is linked to service and the 
veteran is entitled to service connection for a left knee 
disability, diagnosed as osteoarthritis of the left knee.  

Given the favorable outcome set forth above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Withdrawn Issue

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn on 
the record at a hearing before the Board promulgates a 
decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

During the September 2006 videoconference hearing before the 
undersigned Judge, the veteran specifically stated that he 
wished to withdraw his appeal as to the issue of entitlement 
to service connection for sensorineural hearing loss, left 
ear.  Accordingly, this issue is no longer in appellate 
status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issue of entitlement to chronic disability due to exposure to 
ionizing radiation.  There effectively remains no allegation 
of errors of fact or law for appellate consideration.  As 
such, the Board does not have jurisdiction to review the 
appeal as to this issue.





ORDER
Entitlement to service connection for osteoarthritis of the 
left knee (left knee disability) is granted. 

The claim of entitlement to service connection for 
sensorineural hearing loss, left ear, is dismissed.  


REMAND

The service connection claims involving osteoarthritis of the 
right knee (right knee disability), and DJD, lumbar spine, 
require further development.  For both disabilities, in 
addition to determining whether service connection is 
warranted on a direct service connection basis, VA must also 
determine whether the veteran's current right knee and lumbar 
spine disabilities are secondary to his service-connected 
osteoarthritis of the left knee.  38 C.F.R. § 3.310 (2006).  

Dr. Megariotis diagnosed the veteran as having jumper's spine 
and jumper's knees.  The veteran's Form DD 214 indicated that 
the veteran served in combat, and was awarded the Combat 
Infantry Badge (CIB) and Parachute Badge.  There is no VA 
etiological opinion addressing whether the veteran's current 
right knee and lumbar spine disabilities result from 
parachute jumping in service.  Therefore, an etiological 
opinion is necessary before adjudication on the merits.  
38 C.F.R. § 3.159 (2006).  

Finally, the United States Court of Appeals for Veterans 
Claims (Court) has held that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991). For 
the TDIU issue, this claim is inextricably intertwined with 
all the service connection claims currently on appeal and the 
service-connected osteoarthritis of the left knee.  Id.


Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
examination(s) 
for his right knee and lumbar spine to 
assess the nature and etiology of both 
disabilities.  

The examiner(s) should specifically 
comment as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any current 
right knee disability is directly related 
to parachute jumps in service or, 
alternatively, related to the veteran's 
service-connected left knee disability.  

The examiner(s) should specifically 
comment as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any current 
lumbar spine disability is directly 
related to parachute jumps in service or, 
alternatively, related to the veteran's 
service-connected left knee disability.  

The examination report(s) should include 
the complete rationale for all opinions 
expressed.  All necessary special studies 
or tests should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner(s) in conjunction with the 
examination(s).

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the claims, 
including the TDIU claim, should be 
readjudicated. In this regard, the claim 
of osteoarthritis of the right knee and 
degenerative joint disease, lumbar spine, 
should be adjudicated on both direct 
service connection and secondary service 
connection bases.  If any of the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC), and an 
appropriate period of time allowed for 
response.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


